

116 SRES 475 ATS: Recognizing the leading role of Utahns in the fight for women’s suffrage and celebrating the sesquicentennial of the first votes by women under the equal suffrage law of Utah on February 14, 1870.
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 475IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Romney (for himself and Mr. Lee) submitted the following resolution; which was referred to the Committee on the JudiciaryFebruary 13, 2020Committee discharged; considered and agreed toRESOLUTIONRecognizing the leading role of Utahns in the fight for women’s suffrage and celebrating the
			 sesquicentennial of the first votes by women under the equal suffrage law
 of Utah on February 14, 1870.Whereas, on February 10, 1870, the territorial legislature of Utah passed an Act granting women the right to vote, which was signed into law on February 12, 1870, by Acting Governor Stephen Mann;Whereas, on February 14, 1870, women voted in the Salt Lake City election, becoming the first women to vote under an equal suffrage law within what is now the United States;Whereas, in 1887, Congress revoked the voting rights of women in Utah;Whereas, on November 5, 1895, the new Utah Constitution was adopted with a provision stating, The rights of citizens of the State of Utah to vote and hold office shall not be denied or abridged on account of sex. Both male and female citizens of this State shall enjoy equally all civil, political and religious rights and privileges.;Whereas, on November 3, 1896, Martha Maria Hughes Cannon, who will be honored by a statue in the United States Capitol in 2020, was elected to the Utah State Senate and became the first woman to serve as a State senator in the United States; andWhereas, in 1919, women’s suffrage was extended to all United States citizens with the adoption of the 19th Amendment to the Constitution of the United States: Now, therefore, be itThat the Senate—(1)recognizes the leading role of Utahns in the fight for women’s suffrage and the adoption of the 19th Amendment to the Constitution of the United States guaranteeing that the right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of sex; and(2)celebrates the sesquicentennial of the first votes by women under the equal suffrage law of Utah on February 14, 1870.